Citation Nr: 0629318	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for headaches, to include migraine 
headaches.

2.  Entitlement to a lung disorder secondary to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1969.

This appeal arises from a July 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO).  The veteran testified as a personal 
hearing at the RO in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on the part of the 
veteran.


REMAND

When the veteran originally appealed the above RO decision, 
there were three issues on appeal - the two that are listed 
on the front page of this action and a third involving 
entitlement to an increased evaluation for facial scars.  The 
Board issued a decision on all three issues.  The date of 
that decision was January 11, 2005.  After receiving 
notification of that decision, the veteran appealed to the US 
Court of Appeals for Veterans Claims (Court).  

Upon reviewing the veteran's claim, the Court concluded that 
the veteran had not, in fact, appealed the issue involving 
facial scars.  However, it did find that the other two issues 
had been appealed, and as such, the Court had jurisdiction.  
Upon reviewing the decision, the Court adopted a Joint Motion 
for Partial Remand submitted by the parties.  In adopting 
that Motion, the Court found that the Board breached its duty 
to assist the veteran when it failed to obtain VA medical 
records in accordance with 38 U.S.C.A. § 5103A (West 2002 and 
Supp. 2005).  The Court found that prior to issuing its 
decision, the Board should have attempted to obtain all of 
the veteran's medical records from the St. Louis VA Medical 
Center.  Since it did not do that but instead issued a 
decision with respect to both issues, the Board breached its 
duty to assist.  The Court then, via an Order dated January 
10, 2006, remanded the claim back to the Board for compliance 
with its action.  Therefore, in accordance with the 
instructions given by the Court, the claim is remanded for 
the purpose of obtaining all of the veteran's VA medical 
records.  

As the case must be remanded for the foregoing reason, the 
veteran should undergo a pulmonary examination by the VA in 
order to determine whether he now has a pulmonary disability 
and whether it is related to his military service.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2005) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2005) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  In this 
instance, the veteran has claimed that he has a lung disorder 
and that it is related to asbestos exposure.  Because a 
radiological specialist has not performed the necessary tests 
or commented specifically on these contentions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received for a 
pulmonary disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  The 
RO/AMC is hereby put on notice that the 
veteran has received treatment at the St. 
Louis VA Medical Center.  All of the 
veteran's records from the VAMC, 
including those prior to 2001, and any 
other location the veteran gives notice 
thereto, should be obtained and included 
in the claims folder.  The RO/AMC should 
obtain the following types of records:  
notes, discharge summaries, 
consultations, laboratory findings, 
procedures and biopsies.  The RO/AMC 
should also obtain copies of any x-ray 
films of the veteran's lungs along with 
any tomographic reports of the chest.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2005).

2.  The veteran has indicated that he 
served in the US Navy aboard the USN 
Shangri-La (CVA 38), which has since been 
decommissioned.  The RO/AMC should 
contact the service department and ask 
whether the service department can 
determine, based on its personnel and 
engineering records, if the veteran was 
billeted and worked in an area on the USN 
Shangri-La where he would have been 
exposed to asbestos.  All obtained 
information should be included in the 
record.

3.  The RO/AMC should arrange for the 
veteran to be evaluated by an appropriate 
pulmonary specialist to determine the 
current nature and extent of any 
pulmonary disability that may be present.  
The specialist should determine whether 
the veteran has benign pleural plaques, 
asbestos related pleural effusions, or 
mesothelioma, in addition to the clinical 
condition known as asbestosis.  [This 
condition is an interstitial lung disease 
manifested by a reticular-nodular pattern 
on chest radiograph, restrictive 
pulmonary function tests, and dry rales 
noted on chest physical examination].  
All indicated special studies, to include 
radiologic films, blood gas tests, 
pulmonary function studies, should be 
accomplished, if not medically 
contraindicated, and the examiner should 
set forth reasoning underlying the final 
diagnoses.  With regards to the pulmonary 
function test, the RO/AMC should request 
that the examiner interpret the data 
obtained from the evidence, including 
making a determination as to whether the 
veteran suffers from obstructive lung 
disease or restrictive lung disease or 
both.

The report of examination should contain 
a detailed account of all lung pathology 
found present.  In the course of the 
examination the specialist should take a 
detailed history of the veteran and any 
lung disability from which he claims he 
has suffered therefrom.  After examining 
the veteran and reviewing the claims 
folder, the examiner should express an 
opinion, based on the information 
provided, as to the correct pulmonary 
diagnoses.

If the veteran is found to have a 
pulmonary condition, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is causally 
related to the veteran's military 
service.  In discussing whether any found 
disability is related to the veteran's 
military service, the examiner should 
opine whether any found disability is 
related to asbestos exposure or related 
to treatment he may have received while 
in the military.  The claims folder and 
this Remand are to be made available to 
the examiner for review prior to the 
examination.

4.  The RO/AMC should arrange for the 
veteran to have several chest radiographs 
made.  A designated "B reader" 
radiologist should then read these 
radiographs.  A "B reader" radiologist 
is one certified by examination to read 
and grade asbestos films.  If the 
radiologist determines that a high 
resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should be accomplished.  All test results 
and findings should be included in the 
claims folder, along with a detailed 
analysis of those results and findings.  
The claims folder and this Remand should 
be reviewed prior to any testing, and 
said review should be noted in the 
record.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


